United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2349
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Hong Thanh Phan,                         * Western District of Arkansas
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: March 31, 2005
                                 Filed: April 29, 2005
                                  ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Hong Phan, also known as Julie Phan, appeals from the final judgment entered
in the District Court1 for the Western District of Arkansas upon a jury verdict finding
her guilty of conspiracy to distribute methamphetamine and distribution of more than
5 grams of actual methamphetamine on July 14, 2003, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(B)(viii), and 846, and 18 U.S.C. § 2. The district court sentenced
Phan to 97 months imprisonment and 5 years supervised release. For reversal, Phan
argues that the evidence was insufficient to convict her, and that the district court

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
erred in denying her motion to quash the jury pool. For the reasons discussed below,
we affirm the judgment of the district court.

       The evidence at trial established that an undercover officer and a confidential
informant met with Phan’s codefendant, Andy Nguyen, to purchase
methamphetamine on July 14, 2003. After Nguyen placed a call, Phan showed up
with a Band-aid box containing more than 11 grams of actual methamphetamine and
accepted $3,200 from the undercover officer. Phan’s live-in boyfriend, Kevin
Nguyen, supplied the methamphetamine during undercover purchases on other
occasions. Andy Nguyen testified that Phan and Kevin Nguyen were his suppliers.
Although Phan testified that she knew nothing about the methamphetamine, and that
the money she received was payment for a loan she had previously made to Andy
Nguyen, the jury was entitled to credit the testimony of the other witnesses over that
of Phan. See United States v. Rodriguez-Mendez, 336 F.3d 692, 696 (8th Cir. 2003)
(credibility of witnesses is to be determined by jury); United States v. Tensley, 334
F.3d 790, 794-95 (8th Cir. 2003) (testimony of co-conspirators was sufficient to
support jury’s determination of guilt on conspiracy charge). In addition, drugs and
drug paraphernalia were found in the residence Phan shared with Kevin Nguyen, and
a drug ledger was found in Phan’s purse. This evidence was sufficient to support the
jury’s verdict. See United States v. Ramirez, 350 F.3d 780, 783 (8th Cir. 2003) (in
reviewing challenge to sufficiency of evidence, this court views evidence in light
most favorable to government and will reverse only if no reasonable jury could have
found guilt beyond reasonable doubt).

       We also find that the district court did not err in denying Phan’s motion to
quash the jury pool. Jury pools are drawn from voter registration lists, and Phan did
not offer any evidence that Asian Americans face obstacles to registering to vote in
presidential elections. See United States v. Sanchez, 156 F.3d 875, 879 (8th Cir.
1998) (de novo standard of review); United States v. Greatwalker, 356 F.3d 908, 911



                                         -2-
(8th Cir. 2004) (per curiam) (disparity between jury pool and general population does
not by itself invalidate system).

      Accordingly, we affirm.
                     ______________________________




                                         -3-